Citation Nr: 1726620	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-03 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for cervical spinal stenosis.

3.  Entitlement to service connection for dizziness/peripheral vestibular disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1968, and from June 1969 to September 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and a December 2010 rating decision of the VA RO in Louisville, Kentucky.  Thereafter, the matter was transferred to the jurisdiction of the VA RO in Montgomery, Alabama.

Service connection for posttraumatic stress disorder (PTSD) was granted in a November 2012 rating decision, and therefore that issue is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a letter received by the Montgomery, Alabama VA RO on May 5, 2017, the Veteran requested a rescheduling of his May 16, 2017 Board travel board hearing at the RO due to a conflicting medical appointment for critical health issues.  The Board finds that the Veteran's notification to the VA to reschedule the hearing was timely and demonstrated good cause.  38 C.F.R. § 20.702(c)(2) (2016).

As the Veteran has not yet been afforded an opportunity for a travel board hearing before the Board, the RO should reschedule such a hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing in connection with this appeal to be held via travel board at the RO in Montgomery, Alabama.  Notice of this hearing must be sent to the most recent address of record, as reflected in the May 2017 correspondence to VA from the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




